Exhibit 10.5

 

THIS NOTE AND THE SHARES OF COMMON STOCK ACQUIRABLE ON CONVERSION HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, OFFERED FOR SALE, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION SHALL BE
SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THIS AMENDED NOTE IS ISSUED AS A COMPLETE REPLACEMENT TO THAT NOTE ISSUED BY
SAASMAX, INC. TO JEFFREY FINK ON THE 26th DAY OF OCTOBER, 2012 (THE "ORIGINAL
NOTE") WHICH ORIGINAL NOTE IS VOID.

 

AMENDED CONVERTIBLE PROMISSORY NOTE

 

 

$25,000 San Diego, California

January 23, 2013

 

 

 

FOR VALUE RECEIVED, SaaSMAX, Inc. a Nevada Company (the "Company"), agrees and
promises to pay to Jeffrey E. Fink and Shana P. Fink Family Trust Dated October
23, 2012 (the "Holder") at 4325 Hawk Street, San Diego, CA 92103, or at such
other place or places as the Holder may designate in writing, the principal
amount of Twenty-Five Thousand Dollars ($25,000.00), with interest as provided,
in legal tender of the United States of America, in immediately available funds,
as follows:

 

(a) The unpaid principal amount from time to time outstanding shall bear
interest from this date until paid at a rate equal to the sum of 8% per year
commencing October 26, 2012. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days.

 

(b) The entire principal amount of this Note, together with accrued but unpaid
interest, shall be due and payable on the one year anniversary date of this Note
(the “Maturity Date”.)

 

(c) The Company may at its option at any time, prepay this Note in whole or in
part on not less than 30 days written notice delivered to the Holder. Upon such
prepayment, the Company shall also pay the interest accrued on that portion of
principal so prepaid to the date of prepayment.

 

1. Place and Manner of Payment. All sums due under this Note are payable not
later than 5:00 P.M., Pomona, CA. time, in legal tender of the United States of
America current on the dates such sums or payments are respectively due, in
immediately available funds, without offset or setoff. All payments in excess of
$10,000 shall be made at the option of the Holder by wire transfer to a bank
account designated in writing to the Company by the Holder not less than five
days prior to the time such payment is due and, if no such designation has been
made by the Holder, by check mailed by certified or registered mail to the
address of the Holder designated in accordance with Section 13(a). Any
remittances by check shall be made on the second day prior to the time such
payment is due subject to the condition that such check may be handled for
collection in accordance with the practice of the collecting bank or banks, and
any receipt shall be void unless the amount due is actually received by the
Holder.

 

2 . Event of Default; Consequences. In the event the Company shall make an
assignment for the benefit of creditors or expressly admit in writing its
inability to pay its debts generally as they become due; an order, judgment or
decree shall be entered for relief in respect of or adjudicating the Company or
any of its subsidiaries bankrupt or insolvent; the Company or any of its
subsidiaries shall petition or apply to any tribunal for the appointment of, or
taking of possession by, a trustee, receiver, custodian, or liquidator or other
similar official of the Company or any subsidiary or of any substantial part of
any of their respective assets; the Company or any of its subsidiaries shall
commence any proceeding relating to the Company or any subsidiary under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, or any such petition or
application is filed or any such proceeding is commenced against the Company or
any of its subsidiaries and such petition, application or proceeding is not
dismissed within 60 days; THEN the entire unpaid principal and accrued interest
shall be and become immediately due and payable.

 

3. No Setoff, Etc. The obligations of the Company to pay the principal balance
and interest due to the Holder shall be absolute and unconditional and the
Company shall make such payment without abatement, diminution or deduction
regardless of any cause or circumstances whatsoever including, without
limitation, any defense, setoff, recoupment, or counterclaim which the Company
may have or assert against the Holder or any other person.

 

4. Waiver of Presentment, Etc. The Company waives presentment, demand, notice of
dishonor, protest and notice of nonpayment and protest.

 

5. Costs of Collection. The Company shall pay all costs and expenses of
collection incurred by the Holder, including reasonable attorneys' fees.

 

6. Conversion.

 

(a) The Holder may at any time prior to the Maturity Date, convert the principal
amount of this Note, or any portion thereof, into fully paid and non-assessable
shares of the Common Stock, par value $.001 per share, of the Company (the
"Common Stock"), on the basis of one share of such stock for each $0.35 (the
"Conversion Price") in unpaid principal and accrued interest of this Note. Such
conversion shall be effected by the surrender of this Note at the principal
office of the Company (or such other office or agency of the Company in the
continental United States as the Company may designate by notice in writing to
the Holder) at any time during usual business hours, together with notice in
writing that the Holder wishes to convert a portion or all of this Note, which
notice shall also state the name(s) (with addresses) and denominations in which
the certificate(s) for Common Stock shall be issued and shall include
instructions for delivery thereof. Such conversion shall be deemed to have been
effected as of the close of business on the date on which this Note shall have
been surrendered and such notice shall have been received, and at such time (the
"Voluntary Conversion Date") the rights of the Holder with respect to the
principal amount of the Note converted shall cease and the person(s) in whose
name(s) any certificate(s) for Common Stock are to be issued upon such
conversion shall be deemed to have become the holder or holders of record of the
shares of Common Stock represented by such certificate(s). As soon as
practicable after the Voluntary Conversion Date, the Company shall deliver to,
or as directed by, the Holder, certificates representing the number of shares of
Common Stock issuable by reason of such conversion registered in such name or
names and such denomination or denominations as the Holder shall have specified,
together with cash as provided in Section 11 in respect of any fraction of a
share of such stock otherwise issuable upon such conversion. In each case of
conversion of this Note in part only, the Company shall receive and hold this
Note as a fiduciary agent of the Holder, shall endorse on this Note the date and
amount of this Note so converted, and such amount shall be deemed no longer
outstanding. Upon such endorsement, the Company shall promptly return this Note
to the Holder.

 

(b) At any time, the Company shall be entitled to pre-pay all or any portion of
the outstanding principal and accrued interest, after giving 30 days prior
written notice to the Holder of the Company’s intent to prepay all or any
portion of this Note.

 

(c) The Company may at any time compel the conversion of this Note or any such
portion into fully paid and non-assessable shares of Common Stock at the ratio
and (to the extent not inconsistent with the provisions of this subsection (b))
in the manner set forth in subsection (a) of this Section 7. In the event the
Holder shall fail to surrender this Note together with a written notice stating
the names (with addresses) and denominations in which the certificate(s) for
Common Stock shall be issued (including instructions for delivery) on or before
the tenth day after the date of the notice that the Company intends to compel
conversion, this Note shall be deemed to have been surrendered for conversion on
such date. The date this Note is surrendered, or such tenth day after the date
of the notice shall be referred to for purposes of this Note as the "Mandatory
Conversion Date." Such conversion shall be deemed to have been effected as of
the close of business on the Mandatory Conversion Date, and at such time the
rights of the Holder shall cease and (i) the person(s) in whose name(s) any
certificate(s) for Common Stock are to be issued upon such conversion, or (ii)
in the event the Holder has failed to surrender this Note and the written notice
as provided, the Holder, shall be deemed to have become the holder or holders of
record of the shares of Common Stock represented by such certificate(s). As soon
as practicable after the Mandatory Conversion Date (but in no event more than
fifteen Business Days), the Company shall deliver to the Holder, or as directed
by the Holder if such be the case, certificates representing the number of
shares of Common Stock issuable by reason of such conversion registered in the
name of the Holder or, if such be the case, in such name or names and in such
denomination or denominations as the Holder shall have specified, together with
cash as provided in Section 11 in respect of any fraction of a share of such
stock otherwise issuable upon such conversion.

(d) All certificates representing shares of Common Stock issuable upon the
conversion of this Note shall bear the legends provided for under the
Convertible Promissory Note.

 

7. Registration Rights The Company and the Purchaser shall enter into a
registration rights agreement dated the date that the shares are issued, in the
form attached hereto as Exhibit “A” with respect to the shares of common stock
that may be issued upon a conversion of the Notes and the exercise of the
Warrants.

 

8. Reservation of Common Stock; Etc.

 

(a) The Company will at all times from and after this date reserve and keep
available out of its authorized but unissued shares of Common Stock or its
treasury shares, or otherwise, solely for the purpose of issuance upon the
conversion of this Note, such number of shares of Common Stock as shall then be
issuable upon the conversion of this Note. The Company covenants that all shares
of Common Stock which shall be so issuable shall, when issued, be duly and
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges.

 

(b) The Company will not take any action which would result in any adjustment of
the number of shares of Common Stock acquirable upon conversion of this Note if
the total number of shares issuable after such action upon conversion of this
Note, together with the total number of shares of Common Stock then outstanding,
would exceed the total number of shares of Common Stock then authorized under
the Company's Certificate of Incorporation which are not reserved or required to
be reserved for any purpose other than the purpose of issue upon conversion of
this Note.

 

(c) The issuance of certificates for shares of Common Stock upon conversion of
this Note shall be made without charge to the Holder for any issuance tax or
other cost incurred by the Company in connection with such conversion and the
related issuance of shares of Common Stock.

 



9. Adjustment of Shares

 

(a) Stock Dividends, Distributions or Subdivisions. In the event that, at any
time and from time to time from and after the date of this Note, the Maker shall
issue additional shares of Common Stock (or securities convertible into Common
Stock) in a stock dividend, stock distribution or subdivision paid with respect
to Common Stock, or declare any dividend or other distribution payable in
additional shares of Common Stock (or securities convertible into Common Stock)
or effect a split or subdivision of the outstanding shares of Common Stock,
then, concurrently with the effectiveness of such stock dividend, stock
distribution or subdivision, the then-effective Conversion Price shall be
proportionately decreased, and the number of shares of Common Stock issuable
upon conversion of this Note shall thus be proportionately increased. The Maker
shall not, at any time, take any action which would cause the Conversion Price
to be reduced to an amount less than the par value per share of the class of
stock into which this Note is convertible.

(b) Combinations or Consolidations. In the event that, at any time and from time
to time from and after the date of this Note, the outstanding shares of Common
Stock shall be combined or consolidated, by reclassification or otherwise, into
a lesser number of shares of Common Stock, then, concurrently with the
effectiveness of such combination or consolidation, the then-effective
Conversion Price shall be proportionately increased, and the number of shares of
Common Stock issuable upon conversion of this Note shall thus be proportionately
decreased.

(c) Other Dividends or Distributions. If the Maker, at any time or from time to
time after the issuance of this Note, makes a distribution to the holders of
Common Stock which is payable in securities of the Maker other than Common
Stock, then, in each such event, provision shall be made so that the Payee shall
receive upon conversion of this Note, in addition to the number of shares of
Common Stock, the amount of such securities of the Maker which would have been
received if the portion of this Note so converted had been exercised for Common
Stock on the date of such event, subject to adjustments subsequent to the date
of such event with respect to such distributed securities which shall be on
terms as nearly equivalent as practicable to the adjustments provided in this
Section 3(e)(iii) and all other adjustments under this Section 3(e). Nothing
contained in this Section 3(e)(iii) shall be deemed to permit the payment of any
distribution in violation of the Loan Agreement.

(d) Merger, Consolidation or Exchange. If, at any time or from time to time
after the date of this Note, there occurs any merger, consolidation, arrangement
or statutory share exchange of the Maker with or into any other person or
entity, then, in each such event, provision shall be made so that the Payee
shall receive upon conversion of this Note the kind and amount of shares and
other securities and property (including cash) which would have been received
upon such merger, consolidation, arrangement or statutory share exchange by the
Payee if the portion of this Note so converted had been exercised for shares of
Common Stock immediately prior to such merger, consolidation, arrangement or
statutory share exchange, subject to adjustments for events subsequent to the
effective date of such merger, consolidation, arrangement or statutory share
exchange with respect to such shares and other securities which shall be on
terms as nearly equivalent as practicable to the adjustments provided in this
Section 3(e)(iv) and all other adjustments under this Section 3(e). Nothing
contained in this Section 3(e)(iv) shall be deemed to permit any such
transaction in violation of the Loan Agreement.

(e) Recapitalization or Reclassification. If, at any time or from time to time
after the date of this Note, the shares of Common Stock issuable upon conversion
of this Note are changed into the same or a different number of securities of
any class of the Maker, whether by recapitalization, reclassification or
otherwise (other than a merger, consolidation, arrangement or statutory share
exchange provided for elsewhere in this Section 3(e)), then, in each such event,
provision shall be made so that the Payee shall receive upon conversion of this
Note the kind and amount of securities or other property which would have been
received in connection with such recapitalization, reclassification or other
change by the Payee if the portion of this Note so converted had been converted
immediately prior to such recapitalization, reclassification or change, subject
to adjustments for events subsequent to the effective date of such
recapitalization, reclassification or other change with respect to such
securities which shall be on terms as nearly equivalent as practicable to the
adjustments provided in this Section 3(e)(v) and all other adjustments under
this Section 3(e).

(f) Extraordinary Dividends or Distributions. If, at any time or from time to
time after the date of this Note, the Maker shall declare a dividend or any
other distribution upon the Common Stock payable otherwise than out of current
earnings, retained earnings or earned surplus and otherwise than in shares of
Common Stock, then the Conversion Price in effect immediately prior to such
declaration shall be reduced by an amount equal, in the case of a dividend or
distribution in cash, to the amount thereof payable per share of Common Stock
or, in the case of any other dividend or distribution, to the value thereof per
share of Common Stock at the time such dividend or distribution was declared, as
determined by the Board of Directors of the Maker in good faith. Such reductions
shall take effect as of the date on which a record is taken for the purposes of
the subject dividend or distribution, or, if a record is not taken, the date as
of which the holders of record of Common Stock entitled to such dividend or
distribution are to be determined. Nothing contained in this Section 3(e)(vi)
shall be deemed to permit the payment of any dividend in violation of the Loan
Agreement.

10. Notice of Adjustment.

 

(a) Immediately upon any adjustment in the number of shares of Common Stock
acquirable and receivable upon conversion of this Note or any adjustment or
readjustment in the Conversion Price, the Company shall send written notice to
the Holder, which notice shall set forth in reasonable detail the method of
calculation and the facts upon which such calculation is based. The Company
shall, upon written request at any time of any holder of the Convertible Notes,
furnish or cause to be furnished to such holder a similar certificate setting
forth (i) such adjustments and readjustments, (ii) the Conversion Price then in
effect, and (iii) the number of shares of Common Stock and the amount, if any,
of other property which then would be received upon the conversion of the
Convertible Notes. The Company may retain a firm of independent public
accountants of recognized standing which may be the firm regularly retained by
the Company to make any computation required under this Section and a
certificate signed by such firm shall be conclusive evidence of the correctness
of any computation made under this Section.

 

(b) In the event that:

 

(i) the Company shall declare any dividend or distribution upon its Common
Stock, whether in cash, property, stock or other securities, whether or not a
regular cash dividend and whether or not out of earnings or earned surplus; or

 

(ii) the Company shall offer for subscription pro rata to the holders of its
Common Stock any additional shares of stock of any class or other rights; or

 

(iii) there shall be any Organic Change; or

 

(iv) there shall be any voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then in connection with each such event, the Company shall send to the Holder
(A) at least 30 days' prior written notice of the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution
or subscription rights (and specifying the date on which the holders of Common
Stock shall be entitled) or for determining rights to vote in respect of such
Organic Change, dissolution, liquidation or winding up, and (8) in the case of
any such Organic Change, dissolution, liquidation or winding up, at least 30
days' prior written notice of the date when the same shall take place (and
specifying the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such Organic Change, dissolution, liquidation or winding up).

 

11. Fractional Interests. The Company shall not be required to issue any
fractional shares of Common Stock on the conversion of this Note. If any
fraction of a share of Common Stock except for the provisions of this Section II
would be issuable upon conversion of this Note, the Company shall purchase such
fraction for an amount in cash equal to the current Market Price (as determined
pursuant to Section 7(b) of this Note) of such fraction on the last Business Day
prior to conversion.

 

12. Voting. Nothing contained in this Note shall be construed as conferring upon
the Holder the right to vote or to consent or to receive notice as a stockholder
in respect of the meetings of stockholders for the election of directors of the
Company or any other matter. Notwithstanding the foregoing, the Company shall
mail by first class to the Holder at the address specified in Section 13, one
copy of all materials forwarded to stockholders or filed with the Securities and
Exchange Commission by the Company, said mailing to be made promptly after
mailing to stockholders or filing with the Securities and Exchange Commission,
as the case may be.

 

13. Notices.

 

(a) Any notice pursuant to this Note to be given or made by the Holder to or
upon the Company shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Company to the Holder) as follows:

 

Holder: Jeffrey E. Fink and Shana P. Fink Family Trust Dated October 23, 2012
4325 Hawk Street

San Diego, CA 92103

 

(b) Any notice pursuant to this Note to be given or made by the Company to or
upon the Holder shall be sufficiently given or made if sent by certified or
registered mail, postage prepaid, addressed (until another address is sent by
the Holder to the Company) to the address of the Holder set forth above.

 

14. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of California.

 

15. Register of Notes. The Company shall keep at its principal office (or such
other place the Company reasonably designates) a register for the registration
of Convertible Notes. Each transfer of the Convertible Notes, conversion thereof
into Common Stock and payment thereunder as well as the name and address of such
holder of Convertible Notes shall be noted on the register of Convertible Notes.
The register shall be made available by the Company for review by the Holder or
his agent during usual business hours of the Company.

 

16. Modification and Waiver. No modification or waiver of any provision of this
Note, nor any departure by the Company therefrom, shall in any event be
effective unless the same shall be in writing signed by the Holder and then such
modification or waiver shall be effective only in the specific instance for the
specific purpose given. Notwithstanding the foregoing, the Board of Directors of
the Company, in its sole discretion, shall have the right at any time or from
time to time to decrease the Conversion Price and/or to increase the number of
shares of Common Stock issuable upon conversion of this Note. Such reduction of
the Conversion Price and/or increase in the number of shares of Common Stock
issuable upon exercise shall be effective for a period or periods to be
determined by such Board.

 

 

Attest:



 

_/s/ Dina Moskowitz___________________________

Secretary

 

 

By:__/s/ Dina Moskowitz__________________________

Chief Executive Officer

 

